UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6337


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERSON GUZMAN MARTINEZ-TURCIO, a/k/a Jerson Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00054-HMH-8; 6:13-cv-01140-HMH)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerson Guzman Martinez-Turcio, Appellant Pro Se.    Alan Lance
Crick, Assistant United States Attorney, Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerson       Guzman    Martinez-Turcio             seeks    to    appeal     the

district court’s order denying his motion for reconsideration of

a   prior    order       denying    relief    on    his     28    U.S.C      § 2255    (2012)

motion.      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely      filing    of    a   notice   of       appeal    in    a    civil    case     is    a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on December 13, 2013.               The notice of appeal was filed, at the

earliest, on February 25, 2014.                    Because Martinez-Turcio failed

to file a timely notice of appeal or to obtain an extension or

reopening     of     the    appeal    period,       we    dismiss      the     appeal.        We

dispense      with       oral   argument      because           the    facts     and     legal

contentions        are     adequately    presented         in    the     materials     before

this court and argument would not aid the decisional process.

                                                                                  DISMISSED

                                              2